Citation Nr: 1503057	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 352	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for residuals of swamp fever.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for basal cell carcinoma, status post excision.

11.  Entitlement to service connection for cataracts, status post cataract surgery with lens replacement.

12.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  The Veteran also had a subsequent period of service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and thereafter from a February 2011 rating decision by the RO in Nashville, Tennessee.

Given the Veteran's verified service in the Republic of Vietnam during the Vietnam Era, the indication in November 2009 VA treatment records that he may have diabetes mellitus reasonably raises a claim of service connection for that disability.  However, this issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, it is referred to the AOJ for such adjudication.


FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory finding and neither a disease nor disability as contemplated by VA.

2.  Residuals of swamp fever have not been diagnosed at any time during the pendency of the appeal.

3.  Bilateral lower extremity peripheral neuropathy has not been diagnosed at any time during the pendency of the appeal.

4.  The most probative evidence of record shows that tinnitus was not shown in service and it has not been linked to service.  

5.  The most probative evidence of record shows that a bilateral knee disability was not shown in service, degenerative joint disease of either knee did not manifest itself in the first post-service year, and it has not been linked to service.  

6.  The most probative evidence of record shows that a bilateral hip disability was not shown in service, degenerative joint disease of either hip did not manifest itself in the first post-service year, and it has not been linked to service.

7.  The most probative evidence of record shows that a low back disability was not shown in service, degenerative joint disease of the lumbosacral spine did not manifest itself in the first post-service year, and it has not been linked to service.

8.  The most probative evidence of record shows that a cervical spine disability was not shown in service, degenerative joint disease of the cervical spine did not manifest itself in the first post-service year, and it has not been linked to service.

9.  The most probative evidence of record shows that hypertension was not shown in service, did not manifest itself in the first post-service year, and it has not been linked to service.

10.  The most probative evidence of record shows that basal cell carcinoma was not shown in service, it did not manifest itself in the first post-service year, and it has not been linked to service.

11.  The most probative evidence of record shows that cataracts were not shown in service and it has not been linked to service.

12.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's PTSD is productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

13.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran did not have one service-connected disability rated at least 60 percent disabling or two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling; he is service-connected for a shell fragment wound scar rated as 0 percent disabling from November 19, 2009, and PTSD rated as 30 percent disabling from November 16, 2010, and his service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypercholesterolemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 4.9 (2014).

2.  Residuals of swamp fever were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

3.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

5.  A bilateral knee disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  A bilateral hip disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  A low back disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.  A cervical spine disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

9.  Hypertension was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

10.  Basal cell carcinoma, status post excision, was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

11.  Cataracts, status post cataract surgery with lens replacement, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

12.  At all times during the pendency of the appeal the Veteran did not meet the criteria for a rating in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411 (2014).

13.  At all times during the pendency of the appeal the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claims, the Board finds that the pre-adjudication letters the RO sent the Veteran in December 2009, January 2010, and February 2010 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the initial rating claim for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the TDIU claim, the Board finds that the pre-adjudication letter the RO sent the Veteran in January 2010 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's records from the Nashville VA Medical Center.  

As to claims of service connection for tinnitus, a bilateral knee disability, a bilateral hip disability, a low back disability, and a cervical spine disability, the Veteran was provided with VA examinations in March 2010 or July 2012.  The Board finds these examinations adequate because they contained a relevant medical history, included a review of the record and an explanation for the conclusions expressed.

As to the claims of service connection for hypercholesterolemia and residuals of swamp fever as well as service connection for bilateral lower extremity peripheral neuropathy, hypertension, basal cell carcinoma, and cataracts, the Veteran was not provided with a VA examination because the appellant did not have medical evidence of a current disability or because only conclusory, generalized lay statements linked them with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 

As to the claim for a higher evaluation for PTSD and a TDIU, the Veteran was provided with VA examinations in March 2010 and January 2011.  The Board finds these examinations adequate because after a review of the record on appeal and/or taking a medical history from the Veteran the examiners provided medical opinions as to the severity of his service connected disabilities that allows the Board to rate them under all relevant Diagnostic Codes.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Service Connection Claims

The Veteran claims that his disabilities are due to his military service including the stress he placed on his joints while in combat in the Republic of Vietnam as well as his exposure to Agent Orange while serving in Vietnam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As expressed by the Court, service connection may be established where there is probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, hypertension, and malignant tumors will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply to ACDUTRA or INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

 The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In this regard, note 2 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board finds that service connection for hypercholesterolemia must be denied as a matter of law because hypercholesterolemia is a laboratory finding and neither a disease nor disability as contemplated by VA.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

As the claim of service connection for residuals of swamp fever and bilateral lower extremity peripheral neuropathy, the Board notes that service treatment records are negative for complaints, diagnoses, or treatment of swamp fever or lower extremity peripheral neuropathy.  Likewise, the post-service record is negative for any residuals of swamp fever or any complaints, diagnoses, or treatment for lower extremity peripheral neuropathy.  Moreover, the Veteran as a lay person is neither competent nor credible to provide either the missing in-service or post-service diagnoses.  See Davidson, supra.  Accordingly, since a condition precedent for establishing service connection on a direct and presumptive basis is the Veteran being diagnosed with the disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for residuals of swamp fever and bilateral lower extremity peripheral neuropathy must be denied.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

As to service connection for the remaining issues on appeal (i.e. issues numbered 4 through 11) under the presumptions found at 38 C.F.R. § 3.309(e), the Board notes that, while the record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, the list of diseases associated with exposure to certain herbicide agents does not include any of the Veteran's claimed disabilities.  In this regard, Note 2 to 38 C.F.R. § 3.309(e) specifically states that ischemic heart disease does not include hypertension.  Accordingly, the Board finds service connection for the remaining issues on appeal must be denied on this basis.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the presumptions found at 38 U.S.C.A. § 1154(b) for those 8 issues, the Board finds that these presumptions do not apply to the current appeal because the Veteran does not identify any actual injury that occurred to the ears, knees, hips, low back, cervical spine and/or eyes while in combat in the Republic of Vietnam.  As to tinnitus, he notified the March 2010 VA examiner that it started in 2007 and as to his musculoskeletal problems he just made general claims to VA regarding the employment of his muscles and joints while on active duty including while in combat.  Likewise, service treatment records do not document any specific injury related to any of the issues on appeal, with the knee abrasion in March 1969, obviously implicating only the skin, rather than the underlying joint.  

In this regard, the Board has not overlooked the fact that the Veteran is service-connected for residuals of shell fragment wounds that he sustained in combat in the Republic of Vietnam.  However, the record does not show that this injury included an injury to his ears, knees, hips, low back, cervical spine, and/or eyes.  In fact, as recognized by the RO in the May 2010 rating decision that granted him service connection for this disability, the shell fragment wound injury was to the scrotum and arm.  

Considering other theories of entitlement, again the service treatment records are silent as to any symptoms or diagnoses related to the knee joints, hips, low back, cervical spine, hypertension, basal cell carcinoma, tinnitus and/or cataracts.  In fact, not only was the Veteran's October 1970 separation examination normal, with neither a history or a diagnosis of any of the claimed disorders, but his subsequent reserve component examinations (see examinations dated in October 1985, February 1990, and March 1991) were also normal with neither a history or a diagnosis of any of the claimed disorders.  

Likewise, because the post-active duty record does not show the Veteran being diagnosed with arthritis, hypertension, and/or basal cell carcinoma in the first post-service year the Board finds that 38 C.F.R. §§ 3.307, 3.309(a) is of no benefit to him in establishing service connection for knee, hip, low back, and cervical spine disabilities as well as hypertension and basal cell carcinoma.  

The Board also finds that the record does not establish post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) because there is no record of any complaints for any of the claimed disorders until many decades after his 1970 separation from active duty.  Moreover, the earliest available post service medical records do not mention problems related to any of the claimed disorders nor do they reflect the Veteran was considered to have any chronic medical condition.  Furthermore, as to the tinnitus, the Veteran specifically told the March 2010 VA examiner that it first began in 2007.

As to the lay claims from the Veteran found in the record, there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the treatment records fail to mention any of the claimed disabilities, until after he filed his current claims.  The Board also finds that the lay claims from the Veteran regarding continuity are outweighed by the in-service and post-service medical record which is negative for complaints, diagnoses, or treatment for any of the claimed disabilities until decades after his separation from active duty in 1970.  Likewise, the Board finds that the lay claims from the Veteran regarding continuity are outweighed by the October 1985, February 1990, and March 1991 reserve component examinations which are negative for complaints or diagnoses for any of the claimed disabilities.  Similarly, the Board finds that the lay claims from the Veteran regarding continuity are outweighed by his statement to the March 2010 VA examiner that his tinnitus first began in 2007.

Lastly, the Board finds that the record does not show a nexus between the tinnitus, knee, hip, low back, and cervical spine disabilities, hypertension, basal cell carcinoma, and cataracts that were diagnosed post-service and military service under 38 C.F.R. § 3.303(d) because the record does not contain any probative medical opinion establishing such a relationship, to include a relationship to his presumptive exposure to herbicides due to his documented service in the Republic of Vietnam during the Vietnam era.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to tinnitus, the March 2010 VA examiner who noted the Veteran's work history included construction and farming and social history including recreational hunting, opined as follows:

Based on review of the service records (normal hearing automobile at entry, separation, and PE's for USNAG nearly 20 years later) accepted audiological principles and VA's position re: latent onset of noise related HL (Institute of Medicine study could find no scientific evidence to support such a conclusion and this is VA standing on it), I believe that neither tinnitus or the current HL found on exam were caused by or a result of his in-service noise exposure.  It is more likely related to other noise exposure both occupational and stated recreational hunting, as well as normal age related presbycusis.

As to knee, hip, low back, and cervical spine disabilities, the July 2012 VA examiner opined as follows:

The Veteran did not sustain any injury to the back, neck, . . . knees, or hips that would be anticipated to cause the early onset of arthritis or other spine or joint condition.  He had normal exams without any spine or joint complaints [at March 1969, July 1969, October 1970, October 1985, February 1990, and March 1991 examinations].  His current spine and joint complaints are consistent with the normal aging process. 

These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the Veteran is not competent to provide a nexus opinion because such an opinion requires medical expertise which he does not have.  See Jandreau, supra. 

Under these circumstances, the Board finds that a basis upon which to establish service connection for tinnitus, knee, hip, low back, and cervical spine disabilities, hypertension, basal cell carcinoma, and cataracts has not been presented.    

The Rating Claim

The Veteran asserted that his PTSD warrants a higher evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The February 2011 rating decision granted service connection for PTSD and assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from November 16, 2010.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443. 

With these criteria in mind, the Board notes that an October 2010 VA treatment record documented the Veteran's complaints regarding not being able to watch TV because the news about Afghanistan brought back war memories.  Similarly, November 2010 VA treatment records documented the Veteran's complaints regarding having nightmares/waking up at night because of his war experience.  

In the report of a January 2011 VA examination, it was noted that the Veteran was seen for the first time by a mental health professional the day before the examination, diagnosed with PTSD, and prescribed medication and therapy.  The Veteran thereafter complained of depression due to not being able to do something due to his physical problems which depression lasts 20 to 30 minutes and occurs approximately 1 time a week.  He also reported having problems sleeping approximately one week every month as well as nightmares about combat 2-3 days a month.  He also reported having problems with intrusive memories for several days every 2 to 3 months.  The Veteran also reported that he avoids things related to Vietnam and combat like the news and he does not like talking about his experiences.  He also reported that he does not like being around other people, prefers to stay at home, and feels irritable/angry when he leaves home.  Other symptoms included difficulty concentrating, hypervigilance, avoidance, recurrent and intrusive distressing recollections and an exaggerated startle response.   

Socially, the Veteran reported that he had been married for 40 years with a good relationship with his wife and three adult children, although he reported that he did not have any friends.  Occupationally, it was noted that he was a certified electrician and had worked in the past as a factory worker.  The Veteran reported that he had not worked in two to five years because he has difficulty finding work because of his physical limitations.  The Veteran also reported that he had lost jobs in the past because of his not liking being around strangers and groups of three or more as well as his getting into arguments with co-workers.

On examination, his recent memory was moderately impaired but his remote and immediate memories were normal.  He was neatly groomed, appropriately dressed, did not have psychomotor activity, was cooperative, had a normal affect, and a good mood. Also, his attention was intact, he was oriented times three, his thought process and thought content was unremarkable, he did not have delusions or hallucinations, he understood the outcome of his behavior, and he understood that he had a problem.  He also interpreted proverbs correctly and did not have obsessive/ritualistic behavior or panic attacks.  He also did not have homicidal nor suicidal ideation or episodes of violence.  The diagnosis was PTSD.  It was opined that the Veteran's Global Assessment of Functioning (GAF) score was 50 due his not having any friends.  

The examiner also opined that the Veteran's PTSD did not cause total occupational and social impairment, but rather only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The reasoning behind this opinion was the fact that the Veteran reported that he had difficulty completing tasks the two to three days every 2 to 3 months when he was having distressing memories as well as his claims regarding not liking to interact with people outside of his family and preferring to stay at home. 

In a November 2011 VA psychiatric consultation, it was reported that the Veteran lived with his wife and in the past worked in factories, mines, and the construction industry.  The Veteran denied having any history of psychiatric treatment, substance abuse, or suicidal ideation.  On examination, he was clean and hygienic; his speech was normal; his mood/affect were low key/normal; his thought process/content were linear and goal directed; his memory/cognition were good and intact; and his insight/judgment were good.  The examiner opined that the Veteran had symptoms of ongoing chronic PTSD that have been affecting his daily life, but he is not totally disabled although he had several other medical problems which make tolerating his nightmares and emotional problems more difficult.  The diagnosis was PTSD.  It was opined that his GAF score was 55, and he was prescribed medication and counseling.

As noted above, the record shows the Veteran's subjective complaints of problems with depression, sleeping, nightmares, avoidance, social isolation, irritability, anger, difficulty concentrating, hypervigilance, an exaggerated startled response, recurrent and intrusive distressing recollections, and avoidance.  The record also shows the Veteran recently started medical and counseling because of his PTSD.  Additionally, the January 2011 VA examiner opined that the Veteran's recent memory was moderately impaired.  

However, the two GAF scores found in the record (55 and 50), suggest that his PTSD was only manifested by "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  Moreover, while the Veteran reported that he did not have any friends, the record shows that he has a good relationship with his wife of over 40 years as well as his adult children.  See 38 C.F.R. § 4.130.  

Likewise, while the Veteran reported that he stopped working and on one occasion cited his inability to get along with co-workers as contributing to his unemployment, he also told the January 2011 VA examiner that he stopped working because of his physical limitations and not his PTSD.  Moreover, nothing in the record shows that his not working is due to his service-connected PTSD.  Furthermore, not only did the Jan 2011 VA healthcare professional and the  January 2011 VA examiner both opine that the Veteran's PTSD did not cause him to be totally disabled, but the January 2011 VA examiner also opined that the PTSD caused only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning (i.e., the criteria for a 30 percent rating) and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  

Furthermore, the record is negative for objective evidence of the Veteran's PTSD being manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; and/or disturbance of motivation and mood.  See 38 C.F.R. § 4.130.  

Under these circumstances, the Board finds that the most probative evidence of record shows that the Veteran PTSD is best characterized as causing no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that record is against finding that the Veteran is entitled to a rating in excess of 30 percent for PTSD.  Id.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluations for the PTSD is inadequate.  Indeed, since the terms of the criteria themselves provide that the listed symptoms are only examples and permit consideration of other symptoms, the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected PTSD and his one other service connected disability (a non compensable shell fragment wound scar), and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The TDIU Claim

The Veteran asserts that he was unemployable due to his service connected disabilities. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In this regard, the Veteran is service-connected for a shell fragment wound scar rated as 0 percent disabling from November 19, 2009, and PTSD rated as 30 percent disabling from November 16, 2010.  Therefore, the Board finds that the Veteran does not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

A TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the Board finds that the evidence does not warrant a referral to the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

As noted above, the Veteran is currently not working, yet apart from his contentions, nothing in the record shows that he stopped working solely because of his service-connected PTSD.  In fact, the VA healthcare professional in the January 2011 treatment record and the VA examiner in January 2011 both opined that his PTSD did not cause the claimant to be totally disabled and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  

Nothing indicates the Veteran's shell fragment wound scar impairs employment.  In fact, the March 2010 VA examiner reported that this 0.7 cm by 4.0 cm scar was not painful; showed no skin breakdown; was superficial; was not inflamed; had no edema; did not have a keloid formation; and was not otherwise disabling.  This is not contradicted by any other medical evidence of record.  See Colvin, supra.  

Lastly, while the Board finds that the Veteran is competent and credible to report on what he sees and feels, the Board does not find him probative to provide an opinion as to whether or not his service connected disabilities cause him to be unable to secure and follow a substantially gainful occupation because such an opinion requires expertise which he does not have.  

Therefore, the Board finds the most probative evidence of record shows that the Veteran's service-connected disabilities do not individually or collectively preclude him from securing and maintaining substantially gainful employment at any time during the pendency of the appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO); Also see Fenderson, supra; Hart, supra.  

Accordingly, the most probative evidence of record does not show that referral of the claim to the Director of the Compensation and Pension Service for extraschedular consideration is warranted.  Therefore, the claim is denied.  


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for residuals of swamp fever is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for hypertension is denied.

Service connection for basal cell carcinoma, status post excision, is denied.

Service connection for cataracts, status post cataract surgery with lens replacement, is denied.

An initial rating in excess of 30 percent for PTSD is denied.



A TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


